


Exhibit 10.1


AMENDED AND RESTATED
COMMON UNIT PURCHASE AGREEMENT
This Common Unit Purchase Agreement (this "Agreement"), executed August 29,
2014, effective as of August 11, 2014, is by and between Martin Midstream
Partners L.P., a Delaware limited partnership (the "Seller") and Martin Product
Sales LLC, a Texas limited liability company (the "Purchaser").
RECITALS
WHEREAS, the Seller and the Purchaser are parties to that certain Common Unit
Purchase Agreement dated August 20, 2014 (the “Initial Agreement”);
WHEREAS, this Agreement amends and restates in its entirety the Initial
Agreement;
WHEREAS, the Seller desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Seller 1,171,265 common units (the
"Units") representing limited partnership interests in the Seller;
WHEREAS, the Purchaser has agreed to purchase the Units from the Seller on the
terms hereinafter set forth;
NOW, THEREFORE, in consideration of the foregoing recitals and the agreements
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:
ARTICLE 1.
PURCHASE AND SALE OF UNITS
1.1.    Purchase and Sale of the Units. Subject to the terms and conditions
hereof and on the basis of the representations and warranties hereinafter set
forth, the Seller agrees to issue and sell to the Purchaser, and the Purchaser
agrees to purchase from the Seller the Units for the consideration of
$45,000,000 (the "Sale Consideration"), payable by wire transfer to an account
designated in writing by the Seller.
1.2.    Delivery of Unit Certificates. Upon the execution of this Agreement and
upon the receipt of the payment from the Purchaser of the Sale Consideration,
the Seller shall deliver to the Purchaser a certificate evidencing the Units.
1.3.    Restriction on the Transfer of the Units. The Purchaser acknowledges
that, other than a pledge to Regions Bank in its capacity as administrative
agent and collateral agent under the Purchaser’s secured credit agreement, the
Purchaser may not directly or indirectly (including by operation of law)
transfer any of the Units unless such transfer is pursuant to an effective
registration statement under the Securities Act (as defined below) and the
securities laws of any applicable state or other jurisdiction, or such transfer
is exempt from registration under such laws. The certificate representing the
Units delivered to the Purchaser pursuant to this Agreement and any subsequent
unit certificates deriving from such certificate shall bear appropriate legends
to such effect.
ARTICLE 2.
REPRESENTATIONS AND WARRANTIES
2.1.    Representations and Warranties of Seller. The Seller represents and
warrants to, and agrees with, the Purchaser as follows:
2.1.1.    Legal Capacity. The Seller possesses the legal capacity to execute,
deliver and perform this Agreement, without obtaining any approval,
authorization, consent or waiver from, or giving any notice to, any third party
or governmental entity.
2.1.2.    Execution, Delivery, and Enforceability. The Seller has duly
authorized, executed, and delivered this Agreement, and this Agreement
constitutes a valid, legal, and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms, subject to any laws affecting
creditors' rights.




--------------------------------------------------------------------------------




2.1.3.    Issuance of Units. The Units have been duly and validly authorized for
issuance pursuant to this Agreement and, when issued and delivered as provided
hereunder against payment in accordance with the terms hereof, will be validly
issued, fully paid and nonassessable (except to the extent that such
nonassessability may be limited by law or by the Seller’s Partnership
Agreement).
2.1.4.    Conflicts. The Seller's execution, delivery, or performance of this
Agreement or the transactions contemplated herein to be performed by the Seller
will not conflict with, constitute a breach or violation of, result in a lien
against, or give rise to any default or right of acceleration, cancellation, or
termination with respect to any document or any applicable law to which Seller
is a party or by which any of the Seller's assets are bound (or give rise to an
event that with notice, lapse of time, or both, would result in such a conflict,
breach, violation, lien, default, or right).
2.1.5    Sale Consideration. The Seller acknowledges and agrees that (a) the
Sale Consideration has been determined by arms-length negotiations between the
Seller and the Purchaser based upon each party’s analysis and diligence
concerning the Company’s prospects and the fair market value of the Units, and
(b) the Seller has not made any representations or warranties to the Purchaser
regarding the historical or prospective financial or operating performance of,
or any other matters relating to, the Seller or its subsidiaries.
2.2.    Representations and Warranties of Purchaser. The Purchaser represents
and warrants to, and agrees with, the Seller as follows:
2.2.1.    Legal Capacity. The Purchaser possesses the legal capacity to execute,
deliver and perform this Agreement, without obtaining any approval,
authorization, consent or waiver from, or giving any notice to, any third party
or governmental entity.
2.2.2.    Execution, Delivery, and Enforceability. The Purchaser has duly
executed and delivered this Agreement, and this Agreement constitutes a valid,
legal, and binding obligation of the Purchaser, enforceable against the
Purchaser in accordance with its terms, subject to any laws affecting creditors'
rights.
2.2.3.    Conflicts. The Purchaser's execution, delivery, and performance of
this Agreement will not conflict with, constitute a breach or violation of,
result in a lien against, or give rise to any default or right of acceleration,
cancellation, or termination with respect to any document to which the Purchaser
is a party or by which any of the Purchaser's assets are bound (or give rise to
an event that with notice, lapse of time, or both, would result in such a
conflict, breach, violation, lien, default, or right).
2.2.4.    Sophisticated Investor. The Purchaser is an "accredited investor" as
defined in rule 501(a) under the Securities Act of 1933. The Purchaser is
acquiring the Units for investment purposes only and not with a view to making a
distribution of such Units.
ARTICLE 3.
GENERAL
3.1.    Amendment. No amendment or modification of any of the provisions of this
Agreement shall be effective unless in writing and signed by all of the parties
to this Agreement.
3.2.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original agreement, but all
of which shall constitute one and the same agreement. Any party to this
Agreement may execute and deliver this Agreement by an executed signature page
transmitted by a facsimile machine.
3.3.     Entire Agreement. This Agreement constitutes the entire agreement and
understanding among the parties to this Agreement and supersedes all prior
agreements and understandings, both written and oral, with respect to the
subject matter contained in this Agreement.
3.4.     Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND INTERPRETED
ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE STATE OF TEXAS, REGARDLESS OF THE
LAWS THAT MIGHT OTHERWISE GOVERN UNDER THE APPLICABLE PRINCIPLES OF CONFLICTS OF
THE STATE OF TEXAS.
3.5    Headings. Article and section headings are used in this Agreement only as
a matter of convenience, are not a part of this Agreement, and shall not have
any effect upon the construction or interpretation of this Agreement.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each party hereto has executed and delivered this Agreement
as of the date first written above.
SELLER:
MARTIN MIDSTREAM PARTNERS L.P.
By: Martin Midstream GP LLC, its general partner


By:    /s/ Joseph McCreery            
Name:     Joseph McCreery            
Title:    Vice President of Finance and Head of Investor
Relations                
PURCHASER:
MARTIN PRODUCT SALES LLC
By:    /s/ Robert D. Bondurant        
Name:     Robert D. Bondurant            
Title:    Executive Vice President and Chief Financial Officer            




